Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 9, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed by a temporary placement agency and was assigned work as a clerk for a hospital. Notwithstanding prior warnings regarding the employer’s call-in policy on other assignments, claimant failed to notify the employer or the hospital of two unauthorized absences. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her employment due to misconduct. It is well settled that unauthorized absences from work, after having received prior warnings, constitutes misconduct (see Matter of Maxwell [Nigro Cos. — Commissioner of Labor], 305 AD2d 954 [2003]; Matter of Hughes [Commissioner of Labor], 283 AD2d 753 [2001]; Matter of Sadowski [Star Corrugated Box Co. — Commissioner of Labor], 268 AD2d 752 [2000]). The conflicting testimony as to whether claimant notified the hospital of her absence presented a credibility issue for the Board to resolve (see Matter of Greene [Commissioner of Labor], 252 AD2d 622 [1998]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.